Citation Nr: 0108316	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  99-23 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to vocational rehabilitation training pursuant to 
Chapter 31, Title 38, United States Code.


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The current evidence of record shows that the veteran served 
on active duty from October 28, 1980, to October 6, 1985, and 
received an honorable, conditional discharge.  In addition, 
he served on active duty from October 7, 1985, to May 4, 
1987, and apparently received an other than honorable 
discharge.  As explained below, the appellant contends that 
the character of his second discharge from service has been 
upgraded to honorable.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, in which the RO determined that the appellant 
was not eligible for vocational rehabilitation training 
because he did not have a compensable service-connected 
disability.

The Board notes that in November 1999, the appellant filed a 
claim for service connection for alcoholism, post-traumatic 
stress disorder, anxiety disorder, and depression.  The RO 
denied this claim in an administrative decision and notified 
the appellant in a letter dated in June 2000.  However, in a 
letter dated in September 2000, the appellant inquired about 
his claim for disability compensation, noting that he had 
heard nothing from the RO in quite some time and that the 
last notice to him stated that his claim was still being 
processed.  The appellant's September 2000 letter indicates 
that he may not have received the June 2000 notice letter 
from the RO.  If so, the RO must notify the appellant of its 
June 2000 decision and provide him with the opportunity to 
appeal that decision.  The Board further notes that if the 
veteran's allegation is confirmed that the character of his 
separation from service in May 1987 was upgraded to 
honorable, this may have an impact on the appellant's claim 
for service connection.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Due to the recent enactment of the VCAA, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law.  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  Therefore, for these reasons, a remand is 
required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

A review of the evidence of record shows that the appellant 
received a conditional separation from service on October 6, 
1985, and immediately reenlisted the following day.  The 
separation was conditional because the evidence shows that 
the veteran's initial service period had not expired when he 
reenlisted.  The veteran received an honorable discharge from 
his first period of service.  He was separated from his 
second period of service on May 4, 1987.  At that time, he 
received an other than honorable discharge.  In an 
administrative decision dated in June 1988 regarding the 
veteran's character of discharge, it was determined that his 
active duty beginning in October 1980 was terminated in May 
1987 under conditions which constitute a bar to the benefits 
administered by the VA (except health care under Chapter 17 
of Title 38 U.S.C. for any disabilities determined to be 
service-connected).

In June 1999, the veteran filed an application for vocational 
rehabilitation benefits.  In July 1999, the RO denied the 
claim.  In a Notice of Disagreement, received in August 1999, 
the veteran noted that on October 28, 1998, the Board for 
Correction of Naval Records granted him favorable action in 
Docket No. 4119-98, to correct his records to reflect that on 
May 4, 1987, he was honorably discharged from the Navy.  The 
record currently before the Board does not contain any 
evidence to verify that the Board for Correction of Naval 
Records rendered such a decision.  The RO's duty to assist 
requires that it try to verify the veteran's allegation that 
his discharge from the service in May 1987 was upgraded to 
honorable.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO must contact the United States 
Navy and request verification of the 
character of the appellant's discharge 
from service on May 4, 1987.  In 
particular, the RO should inquire whether 
the Board for Correction of Naval Records 
issued a decision in Docket No. 4119-98.  
If so, a copy of that decision should be 
requested and associated with the 
appellant's claims file.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed as to all 
pending claims.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

3. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


